Citation Nr: 1636290	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-15 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for psychophysiological gastrointestinal reaction.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION


The Veteran served on active duty from December 1956 to May 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The Board notes that the appeal with respect to service connection for psychophysiological gastrointestinal reaction was previously characterized as an application to reopen a claim of entitlement to service connection for this disability.  In this regard, a claim for service connection for psychophysiological gastrointestinal reaction was initially denied in an April 1970 rating decision from which the Veteran did not perfect an appeal.  An August 1990 rating decision found that new and material evidence had not been received to reopen this claim, and the Veteran also did perfect an appeal to this decision.  

The record reflects receipt in December 2011 of service treatment reports.  Although it is not entirely clear given the nature of VA's paperless claims processing systems, it does not appear that these documents were of record at the time of the April 1970 or August 1990 rating decisions.  In this regard, VA regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2015).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

Given the above and resolving all reasonable doubt in the Veteran's favor to find that the official service department records received in December 2011 fall within the scope of 38 C.F.R. § 3.156(c), the appeal with respect to service connection for psychophysiological gastrointestinal reaction has been characterized as shown on the first page of the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First with respect to the claim for service connection for a psychiatric disability, the Veteran asserts that he developed PTSD as a result of his service in Korea.  In written contentions and sworn testimony to the undersigned, he has reported as stressors that resulted in PTSD to include not being allowed to go home after his sister was murdered and fear of icy roads on steep hills and ambushes while on fuel runs in Korea. 

It is not clear why the Veteran would fear ambushes when his service in Korea was after the war, but certainly driving on icy, steep, unimproved roads in Korea at that time would have been fairly common, and the record supports a finding the Veteran's sister was murdered while he was in Korea.  In view of these facts, and because a private physician has diagnosed the Veteran to have PTSD, (although without further explanation) an examination should be conducted and a medical opinion obtained in this case as detailed below.  

With respect to the claim for service connection for psychophysiological gastrointestinal reaction, remand of this issue to the AOJ to conduct the initial adjudication of this claim based on a de novo review of all the evidence of record will ensure due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Moreover, in light of the evidence of hospitalization for psychophysiological gastrointestinal reaction fairly proximate to separation from service (only 16 months post service) at the Barnes Hospital, where his symptom history was dated back to service, an examination and medical opinion to address this claim is indicated.  

Finally, in light of testimony to the undersigned as to the possible existence of additional pertinent treatment records, the AOJ will be requested to secure any pertinent outstanding private or VA treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Associate with the record any VA clinical reports pertinent to the Veteran regarding the issues on appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Next, the Veteran should be afforded a VA psychiatric examination.  The electronic record should be forwarded for review by the examiner.  Based on review of the evidence contained therein and examination of the Veteran, the mental health professional is to identify all of the Veteran's acquired psychiatric disorders that meet current Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the underlying stressor(s).  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder had its onset in service, or is otherwise due to an in-service disease or injury. 

With respect to the psychophysiological gastrointestinal reaction issue, the examiner should indicate whether it would be better understood as a psychiatric disorder, and if so, should indicate whether any current disability can be linked to its treatment in 1963.  If it is more properly understood as a disability of some other bodily system, that should be set forth.  

In offering any opinion, the examiner must document consideration of the full record, and the rationale for any opinion offered should be provided. 

5.  If a psychophysiological gastrointestinal reaction is more properly understood as a disability affecting a non-psychiatric body system, a VA examination by an individual with appropriate expertise should be scheduled.  The electronic record should be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is as likely as not (a 50% or higher degree of probability) that disability characterized in the record as psychophysiological gastrointestinal reaction had its onset in service, or is otherwise due to an in-service disease or injury.  

In offering any opinion, the examiner should document consideration of the full record, and the rationale for any opinion offered should be provided. 

6.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



